 

Exhibit 10.1

 

THIRD AMENDMENT TO

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 



 

 

This THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of May 12, 2020 is made by and among FREEDOMROADS, LLC, a
Minnesota limited liability company (the “Company”), each of the Subsidiaries of
the Company party hereto as borrowers (together with the Company, collectively,
the “Borrowers”, and each individually, a “Borrower”), FREEDOMROADS INTERMEDIATE
HOLDCO, LLC, a Minnesota limited liability company (“FRI”), and each of the
Subsidiaries of the Company party hereto as guarantors (collectively, the
“Subsidiary Guarantors”, and together with FRI, collectively, the “Guarantors”,
and each individually, a “Guarantor”), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent (in such capacity, the
“Administrative Agent”), and each of the Lenders signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Seventh Amended and Restated Credit Agreement dated as of
December 12, 2017 (as previously amended, as hereby amended and as from time to
time hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”), pursuant to which the Lenders have made
available to the Borrowers various credit facilities (capitalized terms used in
this Agreement and not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement); and

 

WHEREAS, the Borrowers anticipate that the global economy and their business
will be affected by the COVID-19 virus epidemic and related governmental orders;

 

WHEREAS, the Borrowers have requested the Administrative Agent and the Lenders
to amend the Credit Agreement, as set forth herein, in order to provide some
relief to Borrowers and their business; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement, on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 



 

 

 

1.             Amendments to Credit Agreement. Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:

 

(a)               The following definitions are added to Section 1.02 of the
Credit Agreement, in the appropriate alphabetical order:

“Applicable FLAIR Maximum Percentage” means: (a) at all times prior to the FLAIR
Expansion Period, 20%, (b) during the FLAIR Expansion Period, 30%, and (c) at
all times after the FLAIR Expansion Period, 20%.

 

“Current Ratio Relief Notice” has the meaning specified in Section 7.22.

 

“Current Ratio Reduction Period” means the period from the first day after the
Request Month through the last day of the fourth month following the Request
Month.

 

“FLAIR Expansion Period” means the period from the Third Amendment Effective
Date through August 31, 2020.

 

“Request Month” has the meaning specified in Section 7.22.

 

“Revolving Credit Restriction Period” means the period from the Third Amendment
Effective Date through July 31, 2020.

 

“Third Amendment” means that certain Third Amendment to Seventh Amended and
Restated Credit Agreement dated as of May 12, 2020 among the Company, the other
Borrowers parties thereto, FRI, the Subsidiary Guarantors parties thereto, the
Administrative Agent and the Lenders parties thereto.

 

“Third Amendment Effective Date” has the meaning assigned thereto in the Third
Amendment.

 

(b)               The definition of “Floor Plan Applicable Rate”, in Section
1.02 of the Credit Agreement, is amended in its entirety so that, as amended, it
reads as follows:

 

“Floor Plan Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Consolidated Current Ratio as set forth below:

 

(a)       at all times, except during the Current Ratio Reduction Period:

 

Floor Plan Applicable Rate Pricing
Level  Consolidated Current Ratio  Floating
LIBOR
Rate Loans   Base
Rate
Loans  I  Greater than 1.250 to 1.000   2.05%   0.55% II  Greater than 1.220 to
1.000 but less than or equal to 1.250 to 1.000   2.15%   0.65% III  Greater than
1.200 to 1.000 but less than or equal to 1.220 to 1.000   2.35%   0.85% IV  Less
than or equal to 1.200 to 1.000   2.50%   1.00%


 



2

 

 

and

 

(b)       at all times during the Current Ratio Reduction Period:

 

Floor Plan Applicable Rate Pricing
Level  Consolidated Current Ratio  Floating
LIBOR
Rate Loans   Base
Rate
Loans  I  Greater than 1.250 to 1.000   2.05%   0.55% II  Greater than 1.220 to
1.000 but less than or equal to 1.250 to 1.000   2.15%   0.65% III  Greater than
1.200 to 1.000 but less than or equal to 1.220 to 1.000   2.35%   0.85% IV 
Greater than or equal to 1.180 to 1.000 but less than or equal to 1.200 to
1.000   2.50%   1.00% V  Less than 1.180 to 1.000   3.00%   1.50%


 

provided, in each case, that (i) commencing on the Effective Date, the
Applicable Rate for Floor Plan Loans will be 2.15% in the case of Floor Plan
Loans that are Floating LIBOR Rate Loans, and 0.65% in the case of Floor Plan
Loans that are Base Rate Loans and (ii) commencing in January 2018, the
Applicable Rate for any month shall be determined by reference to the applicable
grid above and the Consolidated Current Ratio as set forth in the most recent
monthly Compliance Certificate (each, a “Monthly Compliance Certificate”)
received by the Administrative Agent pursuant to Section 6.02 delivered with the
financial statements delivered pursuant to Section 6.01(a) for the monthly
period then ended. Any increase or decrease in the Applicable Rate resulting
from a change in the Consolidated Current Ratio shall become effective as of the
first day (the “Rate Change Effective Date”) of the calendar month immediately
following the date a Monthly Compliance Certificate is delivered pursuant to
Section 6.02 (but, in each case, the resulting Applicable Rate on such Rate
Change Effective Date shall be based on the grid in effect on such Rate Change
Effective Date, and the Applicable Rate on any subsequent date shall be based on
the grid in effect on such date); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level IV (or, during the Current Ratio Relief Period, Pricing Level V)
shall apply as of the first day of the calendar month after the date on which
such Compliance Certificate was required to have been delivered until the first
day of the calendar month after the date a Compliance Certificate is timely
delivered (but nothing contained in this definition shall be deemed to waive any
Default arising from the failure to deliver any Compliance Certificate when
due); provided further that (subject to the preceding proviso) the Floor Plan
Applicable Rate for the entire month of January of each calendar year will be
determined based on the Consolidated Current Ratio as set forth in the
Compliance Certificate as of the last day of November in the previous calendar
year. Notwithstanding anything to the contrary contained in this definition, the
determination of the Floor Plan Applicable Rate for any period shall be subject
to the provisions of Section 2.14(b).

 



3

 

 

(c)               Section 2.04(c) of the Credit Agreement is amended by deleting
the phrase “20% of” and inserting in its place the phrase “the Applicable FLAIR
Maximum Percentage multiplied by”.

 

(d)               The following sub-section (c) is added at the end of Section
2.05 of the Credit Agreement:

 

    (c)       Notwithstanding anything to the contrary contained in this
Agreement, the Lenders shall not make Revolving Credit Loans, and the Borrowers
shall not request any Revolving Credit Loans to be made, during the Revolving
Credit Restriction Period.

 

(e)               The following paragraph is added at the end of Section 7.22 of
the Credit Agreement:

 

Notwithstanding the foregoing, the Company shall have a one-time option to
request a temporary four-month reduction of the minimum Consolidated Current
Ratio levels, as follows: At any time during 2020 or the first seven Business
Days of 2021, the Company may deliver an irrevocable written notice (the
“Current Ratio Relief Notice”) to the Administrative Agent, requesting the
changes in the minimum Consolidated Current Ratio described in clauses (a) –
(c), below. The Current Ratio Relief Notice shall also specifically identify the
month that will constitute the Request Month for the purposes of this Section
(such month specified in the Current Ratio Relief Notice being referred to
herein as the “Request Month”); provided that (x) the Request Month must be a
month in 2020 and (y) the Request Month and the timing of delivery of the
Current Ratio Relief Notice must satisfy the requirements of clause (iii),
below. Upon the Administrative Agent’s receipt of the Current Ratio Relief
Notice, the minimum Consolidated Current Ratio required pursuant to this Section
7.22, for each of the following dates, shall be:

 

    (a)       1.160 to 1.000 as of last day of the Request Month and the last
day of each of the first two months following the Request Month,

 

    (b)       1.170 to 1.000 as of the last day of the third month following the
Request Month, and

 

    (c)       1.180 to 1.000 as of the last day of the fourth month following
the Request Month and at all times thereafter.

 

The Borrower (i) may only deliver the Current Ratio Relief Notice in 2020 or
during the first seven Business Days of 2021, (ii) may only deliver the Current
Ratio Relief Notice once, and (iii) must deliver such notice during, or within
seven Business Days after the last day of, the Request Month.

 



4

 

 

2.             Effectiveness; Conditions Precedent. This Agreement and the
amendments to the Credit Agreement set forth herein shall become effective at
the time (the “Third Amendment Effective Date”) when each of the following
conditions has been satisfied:

 

(a)                The Administrative Agent shall have received original
counterparts of this Agreement, duly executed by the Borrowers, the
Administrative Agent, each Guarantor and each Lender; and

 

(b)               All fees and expenses payable to the Administrative Agent and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent) estimated to date shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

 

3.             Consent of the Guarantors; Reaffirmation of Loan Documents. Each
Guarantor hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Guaranty to which
such Guarantor is a party (including without limitation the continuation of such
Guarantor’s payment and performance obligations thereunder upon and after the
effectiveness of this Agreement and the amendments contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms. Each Borrower and each Guarantor further reaffirms, ratifies and confirms
its respective obligations under each Loan Document to which such Borrower or
Guarantor is a party, and agrees that each Loan Document shall remain extant and
in full force and effect following the execution and delivery of this Agreement,
provided that the Credit Agreement shall be amended as set forth herein. Without
limiting the generality of the foregoing, each Borrower and each Guarantor
reaffirms:

 

(a)               its obligations as a grantor under the Security Agreement,
including without limitation the grant pursuant to Section 2 of the Security
Agreement of a security interest to the Administrative Agent for the benefit of
the Secured Parties in the property and property rights constituting Collateral
(as defined in Section 2 of the Security Agreement) of such Borrower or
Guarantor or in which such Borrower or Guarantor has or may have or acquire an
interest or the power to transfer rights therein, whether now owned or existing
or hereafter created, acquired or arising and wheresoever located, as security
for the payment and performance of the Secured Obligations (as defined in the
Security Agreement), and

 

(b)               its obligations as a pledger under the Pledge Agreement,
including without limitation the grant pursuant to Section 2 of the Pledge
Agreement of a security interest to the Administrative Agent for the benefit of
the Secured Parties in, and collateral assignment and pledge to the
Administrative Agent of, the Pledged Interests (as defined in the Pledge
Agreement) and other property constituting Collateral (as defined in the Pledge
Agreement) of such Borrower or Guarantor or in which such Borrower or Guarantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Pledge Agreement).

 

5

 

4.             Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrowers
represent and warrant to the Administrative Agent and the Lenders as follows:

 

(a)               The representations and warranties made by each Obligated
Party in Article V of the Credit Agreement and in each of the other Loan
Documents to which such Obligated Party is a party are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date;

 

(b)               Since the date of the most recent financial reports of the
Company and its Subsidiaries delivered pursuant to Section 6.01 of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has had or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                The Persons appearing as Guarantors on the signature pages to
this Agreement constitute all Persons who are required to be Guarantors pursuant
to the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Effective Date of the Credit Agreement,
and each of such Persons has become and remains a party to a Guaranty as a
Guarantor;

 

(d)               This Agreement has been duly authorized, executed and
delivered by the Borrowers and Guarantors party hereto and constitutes a legal,
valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

 

(e)                No Default or Event of Default has occurred and is
continuing.

 

5.             Entire Agreement. This Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Agreement may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement.

 

6.             Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement is hereby confirmed and
ratified in all respects and shall be and remain in full force and effect
according to its terms. All Loan Documents (other than the Credit Agreement) are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 



6

 

 

7.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

8.             Governing Law. This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of Illinois
applicable to contracts executed and to be performed entirely within such State,
and shall be further subject to the provisions of Section 10.14 of the Credit
Agreement.

 

9.             Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

10.           References. All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as previously amended, as
amended hereby and as further amended, supplemented, restated or amended and
restated from time to time in accordance with the terms thereof.

 

11.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.

 

[Signature pages follow.]

 



7

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  BORROWERS:       FREEDOMROADS, LLC       By:   /s/ Brent Moody   Typed
Name:   Brent Moody   Typed Title:     President

 

  AMERICAN RV CENTERS, LLC   ARIZONA RV CENTERS, LLC   ATLANTIC RV CENTERS, LLC
  B & B RV, INC.   BLAINE JENSEN RV CENTERS, LLC   BODILY RV, INC.   BURNSIDE
BROKERS, LLC   BURNSIDE FINANCE, LLC   BURNSIDE RV CENTERS, LLC   CAMPING TIME
RV CENTERS, LLC   CAMPING WORLD LEASING COMPANY, LLC   CAMPING WORLD RV SALES,
LLC   CULLUM & MAXEY CAMPING CENTER, INC.   DUSTY’S CAMPER WORLD, LLC   EMERALD
COAST RV CENTER, LLC   FOLEY RV CENTER, LLC   FREEDOMROADS OPERATIONS COMPANY,
LLC   FREEDOMROADS RV, INC.   GARY’S RV CENTERS, LLC   HOLIDAY KAMPER COMPANY OF
COLUMBIA, LLC   K&C RV CENTERS, LLC   MEYER’S RV CENTERS, LLC   NORTHWEST RV
CENTERS, LLC   OLINGER RV CENTERS, LLC   RV WORLD, LLC (f/k/a Coachmen of
Carolina, LLC)       By:   /s/ Brent Moody   Typed Name:    Brent Moody   Typed
Title:      President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT 

Signature Page

 



 

 

 

      BORROWERS, continued:       SHIPP’S RV CENTERS, LLC   SIRPILLA RV CENTERS,
LLC   SOUTHWEST RV CENTERS, LLC   STIER’S RV CENTERS, LLC   STOUT’S RV CENTER,
LLC   TOM JOHNSON CAMPING CENTER, INC.   TOM JOHNSON CAMPING CENTER   CHARLOTTE,
INC.   WHEELER RV LAS VEGAS, LLC       By: /s/ Brent Moody   Typed Name:
   Brent Moody   Typed Title:      President

 

  GUARANTORS :       AMERICAN RV CENTERS, LLC   ARIZONA RV CENTERS, LLC  
ATLANTIC RV CENTERS, LLC   BLAINE JENSEN RV CENTERS, LLC   B & B RV, INC.  
BODILY RV II, INC.   BODILY RV, INC.   BURNSIDE BROKERS, LLC   BURNSIDE FINANCE,
LLC   BURNSIDE RV CENTERS, LLC   CAMPING TIME RV CENTERS, LLC   CAMPING WORLD
LEASING COMPANY, LLC   CAMPING WORLD RV SALES, LLC   CULLUM & MAXEY CAMPING
CENTER, INC.   CWRV BROKERS, LLC   CWRV FINANCE, LLC   CWRV QUINCY BROKERS, LLC
  CWRV QUINCY FINANCE, LLC   DUSTY’S CAMPER WORLD, LLC   EMERALD COAST RV
CENTER, LLC       By:   /s/ Brent Moody   Typed Name:    Brent Moody   Typed
Title:      President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT 

Signature Page

 



 

 

 

  GUARANTORS, continued:       F2 CREATIVE, LLC   FOLEY RV CENTER, LLC  
FREEDOMCARE INSURANCE SERVICES, LLC   FREEDOMROADS FINANCE COMPANY, LLC  
FREEDOMROADS OPERATIONS COMPANY, LLC   FREEDOMROADS PROPERTY COMPANY, LLC  
FREEDOMROADS RV, INC.   FRI, LLC   GARY’S RV CENTERS, LLC   HART CITY RV CENTER,
LLC   HOLIDAY KAMPER COMPANY OF COLUMBIA, LLC   K&C RV CENTERS, LLC   MEYER’S RV
CENTERS, LLC   NORTHWEST RV CENTERS, LLC   OLINGER RV CENTERS, LLC   RV WORLD,
LLC(f/k/a Coachmen of Carolina, LLC)   SHIPP’S RV CENTERS, LLC   SIRPILLA RV
CENTERS, LLC   SOUTHWEST RV CENTERS, LLC   STIER’S RV CENTERS, LLC   STOUT’S RV
CENTER, LLC   TOM JOHNSON CAMPING CENTER, INC.   TOM JOHNSON CAMPING CENTER  
CHARLOTTE, INC.   VENTURE OUT RV CENTERS, INC.   WHEELER RV LAS VEGAS, LLC      
By: /s/ Brent Moody   Typed Name:    Brent Moody   Typed Title:      President  
    FREEDOMROADS INTERMEDIATE HOLDCO, LLC       By: /s/ Brent Moody   Typed
Name:    Brent Moody   Typed Title:      President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT 

Signature Page

 



 

 

 

 

 

 

  ADMINISTRATIVE AGENT:       BANK OF AMERICA, N.A.,   as Administrative Agent  
    By: /s/ Christine Trotter



  Typed Name: Christine Trotter   Typed Title: Assistant Vice President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 





 

 

  LENDERS:       BANK OF AMERICA, N.A., as   a Lender and L/C Issuer         By:
/s/ Curt McGowan



  Typed Name: Curt McGowan   Typed Title: Sr. Vice President

  

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 





 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Adam Sigman



  Typed Name: Adam Sigman   Typed Title: Executive Director

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Shaun Ross



  Typed Name: Shaun Ross   Typed Title: Asst. Vice President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Andrew Scott



  Typed Name: Andrew Scott   Typed Title: SVP

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 





 

 

 

  BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION,   as a Lender       By:
/s/ Tim McKevitt   Typed Name:   Tim McKevitt   Typed Title: Vice President –
Relationship Manager

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

 

  MANUFACTURERS & TRADERS TRUST COMPANY,   as a Lender       By: /s/ Brendan
Kelly   Typed Name:   Brendan Kelly   Typed Title: VP

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

 

  CIT BANK, N.A.,   as a Lender       By: /s/ Bruce Fabian   Typed Name:   Bruce
Fabian   Typed Title: Vice President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

 

  WELLS FARGO COMMERCIAL DISTRIBUTION   FINANCE, LLC,   as a Lender       By:
/s/ Thomas M. Adamski   Typed Name:   Thomas M. Adamski   Typed Title: VP Credit

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

 

  NYCB SPECIALTY FINANCE COMPANY, LLC,   as a Lender       By: /s/ Mark C.
Mazmanian   Typed Name:   Mark C. Mazmanian   Typed Title: First Senior Vice
President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 

 

  HUNTINGTON NATIONAL BANK,   as a Lender       By: /s/ Jerry R. Stockard



  Typed Name: Jerry R. Stockard   Typed Title: Senior Vice President

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



 



 

 

 

  BMO HARRIS BANK N.A.,   as a Lender       By: /s/ Joel Dixon



  Typed Name:  Joel Dixon   Typed Title: Director

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 



 

 